 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL HEMESATH
   GRANT B. RABENN
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          CASE NO. 2:13-CR-00082-KJM
12
                                 Plaintiff,             GOVERNMENT’S REVOCATION HEARING
13                                                      BRIEF
                           v.
14                                                      DATE: October 29, 2020
     MATTHEW KEYS,                                      TIME: 10:00 a.m.
15                                                      COURT: Hon. Kimberly J. Mueller
                                 Defendant.
16

17

18                                            I.    INTRODUCTION
19          On April 27, 2020, the United States Probation Office filed a Petition For Warrant or Summons
20 For Offender Under Supervision (“Petition”) alleging that Matthew Keys violated his terms of

21 supervised release by committing new law violations. Dkt. 185. At an admit/deny hearing, Keys denied

22 the two charges, and he requested an evidentiary hearing. Dkt. 198. The Court set the hearing for

23 October 29, 2020.

24                                      II.        LEGAL STANDARDS
25          A.     The Legal Standard Applicable to Revocation of Supervised Release
26          The court may revoke a term of supervised release if it finds “by a preponderance of the
27 evidence that the defendant violated a condition of supervised release.” 18 U.S.C.A. § 3583(e)(3). The

28 Federal Rules of Evidence do not apply at a supervised release revocation proceeding. United States v.

      REVOCATION HEARING BRIEF                          1
 1 Walker, 117 F.3d 417, 421 (9th Cir. 1997). While the offender has a due process right to confront

 2 witnesses, as codified in Rule 32.1(b)(2), that right does ‘“not rise to the level of similar rights at a

 3 criminal trial.’” United States v. Martin, 984 F.2d 308, 311 (9th Cir. 1993). The Ninth Circuit construes

 4 the due process confrontation right “as requiring that a supervised releasee receive a fair and meaningful

 5 opportunity to refute or impeach the evidence against him in order ‘to assure that the finding of a

 6 [supervised release] violation will be based on verified facts.’” Id. at 310 (quoting Morrissey v. Brewer,

 7 408 U.S. 471, 484 (1972)).

 8           B.      Reliable hearsay is admissible at a supervised release revocation hearing
 9           The Federal Rules of Evidence do not apply at a supervised release revocation proceeding. Fed.

10 R. Evid. 1101(d). Revocation of supervised release is not a criminal prosecution for Sixth Amendment

11 purposes because the violation “simply triggers the execution of the conditions of the original sentence.”

12 United States v. Gavilanes-Ocaranza, 2014 WL 6657029 (9th Cir. Nov. 25, 2014) (citing United States

13 v. Paskow, 11 F.3d 873, 881 (9th Cir. 1993). The offender thus has no Sixth Amendment right to

14 confront witnesses. While the offender has a due process right to confront witnesses, as codified in Rule

15 32.1(b)(2), that right does ‘“not rise to the level of similar rights at a criminal trial.’” United States v.

16 Martin, 984 F.2d 308, 311 (9th Cir. 1993).

17           The Ninth Circuit construes the due process confrontation right “as requiring that a supervised

18 releasee receive a fair and meaningful opportunity to refute or impeach the evidence against him in order

19 ‘to assure that the finding of a [supervised release] violation will be based on verified facts.’” Martin,

20 984 F.2d. at 310 (quoting Morrissey v. Brewer, 408 U.S. 471, 484 (1972)). Due process in the

21 revocation context is flexible in its scope; “‘it is a recognition that not all situations calling for

22 procedural safeguards call for the same kind of procedure.’” Martin, 984 F.2d at 310 (quoting

23 Morrissey, 408 U.S. at 481). The court balances the offender’s right to confrontation against the

24 government’s “‘good cause for denying it.’” Id. (quoting United States v. Simmons, 812 F.2d 561, 564

25 (9th Cir.1987)). “The balancing test is a workable means ‘to assure that the finding of a [supervised

26 release] violation will be based on verified facts and that the exercise of discretion will be informed by

27 an accurate knowledge of the [releasee’s] behavior.’” Id. at 314 (quoting Morrissey, 408 U.S. at 484).

28           In analyzing whether an offender’s due process rights have been violated, the court looks to (1)

       REVOCATION HEARING BRIEF                             2
 1 “the importance of the evidence to the court’s ultimate finding,” (2) the opportunity given the offender

 2 to refute the evidence, and (3) “the consequences of the court’s finding.” Martin, 984 F.2d at 311

 3 (noting that this list is not exhaustive). The first factor “follows from the Supreme Court's emphasis on

 4 assuring that findings be based on ‘verified facts.’” Id. at 311 (quoting Morrissey, 408 U.S. at 484).

 5 “The more significant particular evidence is to a finding, the more important it is that the releasee be

 6 given an opportunity to demonstrate that the proffered evidence does not reflect “‘verified fact.’” Id.

 7 The second factor – opportunity to refute evidence – includes not just confrontation and cross

 8 examination, but the ability to present contrary evidence. Id. at 312 (noting that the district court

 9 prohibited the offender from retesting the drug sample). The third factor – the consequences of the

10 court’s finding – include the finding’s impact on the decision to revoke supervised release and the

11 sentence imposed. Id. (noting that the court’s finding triggered the application of a mandatory

12 minimum).

13            In evaluating good cause for presenting hearsay evidence, the court looks to “‘the difficulty and

14 expense in procuring the witnesses’” and the “‘traditional indicia of reliability borne by the evidence.’”

15 Martin, 984 F.2d at 312 (quoting Gagnon v. Scarpelli, 411 U.S. 778, 783 n. 5 (1973) and Simmons, 812

16 F.2d at 564). Affidavits and other documentary evidence may constitute “‘conventional substitutes,’”

17 to live testimony. Id. at 313 (quoting Gagnon, 411 U.S. at 783 n. 5).

18                                     III.    STATEMENT OF THE CASE
19            The Petition alleges two violations of supervised release.

20            A.     Charge 1 – New Law Violation
21            The Petition alleges in Charge One that Keys violated 18 U.S.C. §§ 1030(a)(5)(A),

22 1030(c)(4)(C) (knowingly causing the transmission of a program information code, or command, as a

23 result of such conduct, causing damage without authorization to a protected computer). A violation of

24 this statute would constitute a new violation of law—a felony—which is a violation of Key’s Terms of

25 Supervised Release. The elements of a violation of the statute are:

26            First, the person knowingly caused the transmission of at least one program, code, command,

27             or information to a computer;

28            Second, as a result of the transmission, the person intentionally damaged a computer; and

      REVOCATION HEARING BRIEF                             3
 1            Third, the computer was used in or affected interstate or foreign commerce or communication.

 2            Section § 1030(c)(4)(C) specifies that, after a conviction under the same section, the maximum

 3 penalty is 20 years of imprisonment, even without a meeting the $5,000 damage threshold otherwise

 4 applicable under the statute. The defendant was convicted of various counts under Section 1030 in this

 5 Court. Dkt. No. 155.

 6            B.      Charge 2 – New Law Violation
 7            The Petition alleges in Charge Two that Keys violated California Penal Code 502(c)(4)

 8 (unauthorized computer access). A violation of this statute would constitute a new violation of law—a

 9 felony.

10            The elements of the violation are:

11            First, the person knowingly accessed a computer, and

12            Second, the person, without permission added, altered, damaged, deleted, or destroyed any

13             data, computer software, or computer programs which reside or exist internal or external to a

14             computer, computer system, or computer network.

15            C.      Witnesses to testify in support of the Petition
16            The government intends to call between three and five witnesses (depending on the state of

17 mutual stipulations) with knowledge of evidence showing Keys’s violations: U.S. Probation Officer

18 Miriam Olea, FBI Special Agent Heriberto Cadena, Comstock’s Magazine employees Tom Couzens and

19 Guinnevere King, and U.S. Probation forensic examiner Terry Ginsberg. Each witness will be subjected

20 to cross examination. The remainder of the government’s evidence includes the following:

21                 1. Computer forensics reports;

22                 2. Evidence from Keys’s prior conviction for substantially similar conduct;

23                 3. Phone weblogs showing the deletion of YouTube assets;

24                 4. Keys’s statement to United States Probation;

25                 5. Summary charts.

26            The government’s evidence in support of each charge is set out in further detail below.

27            D.      Summary of evidence in support of the Petition
28            At the hearing, the government expects that the evidence will show the following, in relation to

      REVOCATION HEARING BRIEF                            4
 1 Charges One and Two.1

 2           On or about February 13, 2020, an employee at Comstock’s Magazine (“Comstock’s”)

 3 discovered that a password to Gmail account associated with the magazine’s YouTube account—

 4 comstocksmag@gmail.com—no longer functioned. Shortly thereafter, the employee found that links

 5 associated with videos on the YouTube account were broken. Comstock’s employees found that the

 6 videos had been deleted from the YouTube channel. The deleted content consisted of approximately 47

 7 videos and the statistics associated with the channel (views, subscribers, etc.), although the exact number

 8 and titles are not known in their entirety. The channel was originally created in May of 2011 and had

 9 accumulated approximately 692 subscribers before it was deleted. Based on the timing of the last

10 known access to the intact videos and the date that they were discovered deleted, the videos were erased

11 sometime between February 7 and February 13, 2020.

12          In response, Comstock’s supervisor Tom Couzens collected information about the Gmail account

13 and the missing video clips. Based on data obtained from the digital accounts associated from the

14 incident, Mr. Couzens suspected that Matthew Keys—whose employment at Comstock’s had terminated

15 on January 23, 2020—may have been responsible for the deleted videos. On February 9, 2020, a user

16 had caused a new password to be created based on a two-step verification code that was sent to the email

17 address: mkeys@comstocksmag.com.

18          Mr. Couzens also suspected that Keys was responsible for the deletion of the videos because on

19 January 23, 2020, Keys separated from Comstock’s under contentious circumstances. Furthermore,

20 Couzens learned that Keys had been previously convicted of conspiracy to destroy data—which

21 belonged to his then-employer—four years before.

22          As a result, Mr. Couzens contacted law enforcement, who opened an investigation concerning

23 the deleted data.

24          Based on the Couzens’s complaint and the screenshots from Key’s computer, Probation Officer

25 Miriam Olea and other law enforcement officials searched Keys’s residence on March 11, 2020.

26 Forensic Examiner Terry Ginsberg conducted a review of the devices seized from Keys. The data

27
            1
28            The federal and the state charges are sufficiently similar to one another that a single recitation
     will adequately summarize the government’s case.
      REVOCATION HEARING BRIEF                            5
 1 showed evidence consistent with Keys’s access to and deletion of the YouTube channel at issue,

 2 including:

 3                 Text messages from late January 2020 showing that Keys was angry with Comstock’s;

 4                 Web history from February 10, 2020, showing that:

 5                     o Keys searched Google for the term “how to delete youtube channel”

 6                     o Keys accessed YouTube content management pages and generated commands

 7                         resulting in URLs containing the messages: “youtubeoptions/deletesuccess” and

 8                         “myaccount.google.com/u/0/delete services.

 9                 Other account access, cookie, and web history data corroborating the preceding.

10          Probation Officer Olea interviewed Keys about the videos. With this attorney in attendance,

11 Keys denied the allegations. Through his attorney, Keys later submitted a written statement to United

12 States Probation in which he:

13                 Accused Comstock’s employees (including Mr. Couzens) of various misdeeds and

14                  disrespect;

15                 Accused Mr. Couzens of being responsible for the deletion of the YouTube channel;

16                 Denied having access or accessing the YouTube channel, or any other “Comstock’s-

17                  related accounts”;

18                 Denied deleting the YouTube channel;

19                 Accused Mr. Couzens of lying to the police;

20                 Offered a series of explanations and analysis as to why the person responsible could not

21                  be him.

22          Probation Officer Olea reviewed screenshots generated from monitoring software that was

23 installed on Keys’s computer as part of his Terms of Supervised Release. The report contained

24 screenshots showing that—from his monitored computer—Keys accessed an iCloud account associated

25 with Comstock’s using the email address mkeys@comstocksmag.com through the use of a recovery QR

26   code2 around 2:34 a.m. on February 9, 2020. The screenshots also showed that Keys used the recovery

27
            2
28            A recovery QR code is often generated at the time that an email account is created, and it
     allows access to the account even if the password is lost.
       REVOCATION HEARING BRIEF                          6
 1 code to access a Comstock’s “news publisher” site (on iCloud) at about 2:38 a.m. that same morning.

 2          The government will also introduce evidence from Matthew Keys’s prior conviction—namely

 3 his familiarity with methods to circumvent computer security. This evidence will be offered to show

 4 that Keys had the knowledge to use artifacts that remained in his expired credentials (e.g., his password

 5 recovery codes) to re-enter prohibited accounts. The evidence will also show that Keys was motivated

 6 in both instances by the desire to exact revenge upon employers whom he perceived to be unfair. In

 7 both cases, Keys executed a plan to harm his former employers by accessing accounts to which he no

 8 longer had authorization to access. See Fed. R. Evid. 404(b) (“This evidence may be admissible [to

 9 prove] motive, opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or lack of

10 accident.”).

11          The government expects the evidence to show that Matthew Keys took deliberate and calculated

12 steps to regain access to the Comstock’s data and then deleted it. He then lied to the Probation Officer

13 about his actions, which shows that he was conscious of his violations.

14                                          IV.     CONCLUSION

15          The evidence supports a finding that Keys violated the terms of supervised release as charged in

16 Counts One and Two in the Petition.

17

18
      Dated: October 26, 2020                               MCGREGOR W. SCOTT
19                                                          United States Attorney
20
                                                            /s/ PAUL HEMESATH
21                                                          PAUL HEMESATH
                                                            Assistant United States Attorney
22

23

24

25

26

27

28

      REVOCATION HEARING BRIEF                          7
